Case 1:19-cv-01940-TWP-DML Document 83-5 Filed 03/30/20 Page 1 of 4 PageID #: 597




           EXHIBIT E
Case 1:19-cv-01940-TWP-DML Document 83-5 Filed 03/30/20 Page 2 of 4 PageID #: 598
    Case 1:19-cv-01940-TWP-DML Document 83-5 Filed 03/30/20 Page 3 of 4 PageID #: 599

Faegre Drinker Biddle & Reath LLP
2200 Wells Fargo Center, 90 South Seventh Street
Minneapolis, Minnesota 55402, USA

Welcome to Faegre Drinker Biddle & Reath LLP (Faegre Drinker) - a new firm comprising the former Faegre Baker
Daniels and Drinker Biddle & Reath. Our email addresses have changed with mine noted in the signature block. All phone
and fax numbers remain the same. As a top 50 firm that draws on shared values and cultures, our new firm is designed
for clients.




From: Johnson, Susanne A. <susanne.johnson@faegredrinker.com>
Sent: Wednesday, February 26, 2020 10:03 AM
To: Anthony Paronich <anthony@paronichlaw.com>; Bill Gameros <bgameros@legaltexas.com>; Brian Murphy
<murphy@mmmb.com>; Jonathan Misny <misny@mmmb.com>
Cc: Wade Carvell <wcarvell@legaltexas.com>; LuCretia Milam <lmilam@legaltexas.com>; Magnuson, Peter C.
<peter.magnuson@faegredrinker.com>; Hoffman, Erin L. <erin.hoffman@faegredrinker.com>; Brennaman, Nate
<nate.brennaman@faegredrinker.com>; Dunn, Amy Grewal <amy.dunn@faegredrinker.com>
Subject: Perrong v. Golden Rule Insurance Company, et al.: Updated Notice of Subpoena to Harold Perrong and
Stefania Perrong



Counsel,



Attached please find the updated subpoenas for Harold Perrong and Stefania Perrong Defendant Golden Rule is
issuing. These notices change the date of the scheduled deposition from March 5, 2020 to April 9, 2020. You will also
be receiving copies of the same in the mail.



Best,




Susanne




Susanne A. Johnson
Associate
susanne.johnson@faegredrinker.com
Connect: vCard

+1 317 237 1465 direct

Faegre Drinker Biddle & Reath LLP
300 N. Meridian Street, Suite 2500
Indianapolis, Indiana 46204, USA


                                                          2
    Case 1:19-cv-01940-TWP-DML Document 83-5 Filed 03/30/20 Page 4 of 4 PageID #: 600

Welcome to Faegre Drinker Biddle & Reath LLP (Faegre Drinker) - a new firm comprising the former Faegre Baker
Daniels and Drinker Biddle & Reath. Our email addresses have changed with mine noted in the signature block. All phone
and fax numbers remain the same. As a top 50 firm that draws on shared values and cultures, our new firm is designed
for clients.

This message and any attachments are for the sole use of the intended recipient(s) and may contain confidential and/or privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact
the sender by reply email and destroy all copies of the original message and any attachments.




‐‐
Jonathan Misny
Murray Murphy Moul + Basil, LLP
1114 Dublin Road
Columbus, OH 43215
Telephone: 614.488.0400
Direct Dial: 614.610.9657
Facsimile: 614.488.0401
E-mail: misny@mmmb.com




                                                                    3
